800 F.2d 1126
Lawrence R. ROSANO, Appellant,v.The UNITED STATES, Appellee.
No. 86-837.
United States Court of Appeals,Federal Circuit.
Sept. 16, 1986.

Appealed from U.S. Claims Court;  Philip R. Miller, Judge.
Lawrence R. Rosano, pro se.
Richard K. Willard, Asst. Atty. Gen., David M. Cohen, Director and George M. Beasley, III, Sr. Trial Counsel, Commercial Litigation Branch, Dept. of Justice, Washington, D.C., for appellee.
Before FRIEDMAN, Circuit Judge, COWEN, Senior Circuit Judge, and NIES, Circuit Judge.
PER CURIAM.


1
The judgment of the United States Claims Court, granting the motion for summary judgment of the United States and dismissing the complaint, is affirmed on the basis of the opinion of that court, 9 Cl.Ct. 137 (1985).


2
AFFIRMED.